Citation Nr: 1453270	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-26 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected bilateral knee disabilities.  

2.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected bilateral knee disabilities.  

3.  Entitlement to service connection for a back condition, to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to January 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in February 2013 when it was remanded for additional development.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in May 2014 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded the Veteran's claims for service connection for a right hip condition, a left hip condition, and a back condition, all claimed as secondary to his service-connected bilateral knee disabilities, to provide the Veteran a VA examination.  The Veteran was afforded VA examinations in April 2013.  After review of the claims file, it was opined that the claimed conditions were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected bilateral knee disabilities.  It was related that there was no evidence the Veteran's right hip, left hip and back conditions were secondary to his knee conditions.  The examiner further stated that the Veteran has morbid obesity as a cause for his right hip, left hip and back conditions, and the findings on examination and x-ray were consistent with this.  The examiner, however, did not comment on whether the Veteran's right hip, left hip and back conditions were aggravated by his service-connected bilateral knee disabilities.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  As such, the Board finds that these matters must be remanded for an adequate examination, to include for an opinion addressing the likelihood that the Veteran's right hip, left hip and back conditions have been aggravated by his service-connected bilateral knee disabilities.  

Finally, the Board's February 2013 remand instructions also included obtaining VA treatment records since August 2012.  Review of the Veteran's physical and electronic claims file does not reveal that such development was performed.  Stegall v. West, 11 Vet. App. 268 (1998).  Any outstanding pertinent VA treatment records should be, electronically or physically, associated with the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, electronically or physically, VA treatment records since August 2012.  

2. After associating all outstanding records with the claims file, afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his right hip, left hip and back conditions.  The claims file must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed conditions.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's right hip, left hip and back conditions are related to or had their onset during service.  

The examiner must also provide an opinion as to whether it is at least as likely as not that his right hip, left hip and back conditions were caused or aggravated by his service-connected bilateral knee disabilities.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

3. Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

